

	

		II

		109th CONGRESS

		1st Session

		S. 2069

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Coleman (for

			 himself, Mr. Dayton, and

			 Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To improve the safety of all-terrain vehicles in the

		  United States, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the ATV Safety Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)ATVThe

			 term ATV means any motorized, off-highway, all-terrain vehicle

			 designed to travel on 4 wheels, having a seat designed to be straddled by the

			 operator and handlebars for steering control and does not include a prototype

			 of a motorized, off-highway, all-terrain vehicle or other motorized,

			 off-highway, all-terrain vehicle that is intended exclusively for research and

			 development purposes.

			(2)Commission,

			 distribution in commerce, distributor, to distribute in commerce, manufacturer,

			 United StatesThe terms Commission,

			 distribution in commerce, distributor, to

			 distribute in Commerce, manufacturer and United

			 States have the meaning given those terms in section 3(a) of the

			 Consumer Product Safety Act (15 U.S.C. 2052(a)).

			3.All-terrain

			 vehicles

			(a)In

			 generalNotwithstanding any

			 other provision of law, until the date that a mandatory rule applicable to ATVs

			 promulgated by the Consumer Product Safety Commission takes effect, it is

			 unlawful for any manufacturer or distributor to distribute in commerce in the

			 United States any new assembled or unassembled ATV unless—

				(1)(A)with respect to an ATV

			 designed for use by a single operator only, such ATV complies with each

			 applicable provision of—

						(i)the American National Standard for

			 Four Wheel All-Terrain Vehicles—Equipment Configuration, and Performance

			 Requirements developed by the Specialty Vehicle Institute of America (American

			 National Standard ANSI/SVIA–1–2001);

						(ii)a revision to such Standard;

			 or

						(iii)an alternative standard that may

			 be accepted by the Commission; or

						(B)with respect to an ATV designed for

			 use by an operator and one or more passengers, such ATV complies with each

			 applicable provision of—

						(i)any future American National

			 Standard developed for such vehicles;

						(ii)a revision to such Standard;

			 or

						(iii)an alternative standard that may

			 be accepted by the Commission;

						(2)with respect to

			 an ATV, it is subject to or covered by a letter of undertaking or an ATV action

			 plan that is filed with the Commission and that—

					(A)applies to such

			 ATV;

					(B)includes actions

			 to promote ATV safety that are substantially similar to such actions described

			 in the action plans set out under the heading “All-Terrain Vehicles; Comment

			 Request—Proposed Resolution” in 63 Federal Register 48199 through 48204 or

			 otherwise approved by the Commission; and

					(C)is substantially

			 implemented at the time of the distribution in commerce of such ATV; and

					(3)such ATV bears a

			 permanent label certifying that it complies with the provisions of paragraphs

			 (1) and (2).

				(b)Violation of

			 CPSAAny violation of subsection (a) shall be deemed to be a

			 failure to comply with a consumer product safety rule under the Consumer

			 Product Safety Act (15 U.S.C. 2051 et seq.), and subject to all of the

			 penalties and remedies available under such Act.

			(c)NotificationAfter

			 the date of the enactment of this Act, the Commission shall promptly seek to

			 inform all manufacturers of ATVs that are presently being distributed in

			 commerce in the United States of the terms of this Act.

			4.Effective

			 dateThis Act shall take

			 effect 90 days after the enactment of this Act.

		

